Citation Nr: 1144045	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  10-06 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to special monthly compensation based on the need for regular aid and attendance of another person.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active military service from November 1967 to July 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Jurisdiction of this matter is with the RO in New York, New York.  

In August 2011, the Veteran and his wife testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  During the hearing, the Veteran submitted additional medical evidence along with a waiver of initial RO consideration.


FINDINGS OF FACT

The Veteran's service-connected disabilities have been shown to render him so helpless he is unable to perform self-care tasks, to include frequent adjustment of his prosthetic, dressing, bathing, dispensing of medications, or protect himself from the hazards incident to his daily environment without care or assistance of another person on a regular basis.  Thus, showing that he requires the daily aid and assistance of his spouse or another person.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for special monthly compensation based on the need for aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 
& Supp. 2011); 38 C.F.R. §§ 3.350, 3.352 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for special monthly compensation based on the need for the regular aid and attendance of another person, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

Special monthly compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes with visual acuity of 5/200 or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b).

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. 
§ 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: 

(1) the inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; 

(2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; 

(3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; 

(4) inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a). 

It is not required that all the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of special monthly compensation based on need for aid and attendance). 

For the purposes of 38 C.F.R. § 3.352(a) , "bedridden" will be a proper basis for the determination of whether the veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a). 

In the present case, the Veteran is service connected for multiple disabilities, to include the following: posttraumatic stress disorder (PTSD), rated as 70 percent disabling; above the elbow amputation, left arm with prosthesis, rated as 70 percent disabling; hookworm infestation, rated as noncompensably disabling; and small foreign body near cornea, left eye, rated as noncompensably disabling.  He was also awarded a total disability rating based upon individual unemployability due to service connected disabilities from October 3, 1992.  As of October 3, 1992, the Veteran's combined evaluation for compensation is 90 percent for his service connected disabilities. 

In support of his claim, the Veteran has credibly maintained that he needs assistance with dressing and undressing, bathing and hygiene, preparation of meals, and attending to the needs of nature.  See hearing transcript, page 3-4.  He has also indicated that that he needs frequent assistance with the adjustment of his prosthetic.  See hearing transcript, page 8. 

In the Veteran's September 2008 claim, he noted that he was an amputee and was having problems dressing and doing day to day chores.  He furthered that his wife is not always around to assist him.  

A December 2008 VA aid and attendance examination report reflects that the Veteran was brought to the VA medical center by a friend.  He lives with his wife and depends on his friend to do house chores and errands for him.  He lives in an apartment and is not hospitalized or bed ridden.  He manages his finances himself.  The Veteran admits that he has difficulty occasionally to get himself out of any dangerous situations because he gets fainting spells and most of the time he is alone.  He also reported poor memory and balance and occasionally gets dizzy.  He tries to do self care by himself, even though it takes him a long time.  Without his family and friends picking him up from the house, it is difficult for him to travel beyond the premises of his home.  When he gets up in the morning, he has to sit on the edge of the bed for awhile before he can get up and begin to move.  A typical day consists of rising at 4 am, as he does not sleep well.  He watches television and will walk around the house, eventually going downstairs and get the newspaper to read.  He fixes himself breakfast, lunch and dinner, and watches television.  Physical examination revealed that the Veteran's gait was normal, upper extremity of the left arm is amputated below the shoulder, right arm has full range of motion.  The Veteran has prosthesis of the left hand in place.  The Veteran's propulsion was questionable.  There was positive weight bearing issues of the bottoms of the feet.  He ambulates without a cane.  There is no amputation of the lower extremities.  The examiner diagnosed gout, left below shoulder amputation, nocturia, hypertension, hyperlipidemia, depression, chronic phantom pain, poor balance, and vitreous detachment.  However, he did express an opinion regarding the Veteran's need for aid and attendance.   

In a January 2009 letter, VA physician, L. Dreamer, M.D., stated that the Veteran was limited in his activities, but has lived independently throughout his life.  He is having more of a struggle carrying loads and performing tasks in the home.  He complained of neck pain that is believed to be related to his current physical ability to carry and more importantly to perform instrumental activities of daily living and activities of daily living for himself.  For this reason, Dr. Dreamer stated that he supported the plan for the Veteran to receive assistance of a home health attendant to perform the more demanding self care and household tasks.  

In a June 2011 letter, Dr. Dreamer stated that the Veteran was seeking the assistance of a home health attendant in order to properly perform his instrumental and ordinary activities of daily living.  As he ages, he is less able to perform self care tasks and home maintenance tasks.  This has been noted in recent medical visits and it was Dr. Dreamer's opinion that the Veteran would greatly benefit from having a home health attendant to assist with these self care tasks.

During the August 2011 Board hearing, the Veteran testified that he was sometime able to button his shirt without assistance, but he has a broken right hand (dominant) at present.  He furthered that he needs to have someone cut up his food if it is meat, and certain types of fruit or vegetables.  He also needs assistance with bathing, shaving and personal hygiene.  See hearing transcript, page 7.  He testified that he needed help putting his prosthetic on and taking it off.  If his spouse was unable to help him, he is unable to dress or completely feed himself.  He also needs assistance opening the bottles of his medication.  He does not drive, so he needs assistance in order to keep and attend his medical appointments.  See hearing transcript, pages 8-9.  

After review of the evidence of record, the Board has determined that it is at least as likely as not that the Veteran is so helpless as to be in need of regular aid and attendance due to a service connected disability.  While the evidence fails to show that the Veteran has anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; or is permanently bedridden; the evidence does show that he has the anatomical loss of his left upper extremity and is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The VA examination shows that the Veteran has occasional difficulty getting himself out of any dangerous situations because he gets fainting spells and most of the time he is alone.  He also reported poor memory and balance and occasionally gets dizzy.  Additionally, as noted above, the Veteran requires the assistance of another person for frequent adjustment of his prosthetic and to open medication bottles.  Further, without his wife, he is unable to dress or undress himself, or keep himself ordinarily clean and presentable. 
 
Moreover, the letters from Dr. Dreamer support the Veteran's contentions that the severity of the Veteran's service-connected disorders, standing alone, would necessitate the regular aid and attendance of another for certain activities of daily living.  See Turco, 9 Vet. App. 224 (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  Consequently, the medical evidence reasonably supports the basic requirements for special monthly compensation on the account of regular aid and attendance, and as such the criteria have been met.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352.   Therefore, resolving any doubt in the Veteran's favor, the Board finds the evidence supports special monthly compensation for regular aid and attendance.  38 U.S.C.A. § 5107(b) .




ORDER

Special monthly compensation based upon the need for regular aid and attendance of another person is granted, subject to the regulations governing the payment of monetary awards. 



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


